DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s indication of National Stage information based on PCT/EP2019/059547 filed 04/12/2019 is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. WO PCT/EP2018/025117, filed on 04/16/2018.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/14/2020 and 09/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as Figs. 6 and 7 are a series of indistinct blank boxes devoid of labels.  Such labels would facilitate an understanding of the invention without undue searching of the specification.  The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities: 
Claim 5 recites the limitation "                        
                            
                                
                                    ϕ
                                
                                ˙
                            
                        
                     corresponds to the first order time derivative of the articulation angle,                         
                            
                                
                                    ϕ
                                
                                ¨
                            
                        
                     corresponds to the second order time derivative of the articulation angle”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “wherein vx corresponds to the reversing speed, ax corresponds to the achievable acceleration rate of the vehicle combination's braking system, … ,                         
                            
                                
                                    ϕ
                                
                                ˙
                            
                        
                     corresponds to the first order time derivative of the articulation angle,                         
                            
                                
                                    ϕ
                                
                                ¨
                            
                        
                     corresponds to the second order time derivative of the articulation angle”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 12, 13, and 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “control unit” on Page 12, lines 33-35 – Page 13, lines 1-2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites: “The method of claim 1, wherein the braking action is initiated, by the control unit, when the following condition is fulfilled:
            
                
                    
                        ϕ
                        +
                         
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ˙
                                
                                 
                                
                                    
                                        v
                                    
                                    
                                        x
                                    
                                
                            
                            
                                
                                    
                                        a
                                    
                                    
                                        x
                                    
                                
                            
                        
                        +
                         
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ¨
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                v
                                                            
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                >
                
                    
                        ϕ
                         
                    
                    
                        l
                        i
                        m
                    
                
            
        
wherein vx corresponds to a reversing speed, ax corresponds to an achievable acceleration rate of the vehicle combination's braking system,             
                ϕ
            
         corresponds to the articulation angle,             
                
                    
                        ϕ
                    
                    ˙
                
            
         corresponds to the first order time derivative of the articulation angle,             
                
                    
                        ϕ
                    
                    ¨
                
            
         corresponds to the second order time derivative of the articulation angle and             
                
                    
                        ϕ
                    
                    
                        l
                        i
                        m
                    
                
            
         corresponds to the maximum safe articulation angle.”
Claim 6 recites: “The method of claim 1, wherein the warning signal is issued, by the control unit, when the following condition is fulfilled:
            
                
                    
                        ϕ
                        +
                        
                            
                                ϕ
                            
                            ˙
                        
                        
                            
                                
                                    
                                        
                                            
                                                v
                                            
                                            
                                                x
                                            
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                x
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        t
                                    
                                    
                                        r
                                        e
                                        a
                                        c
                                    
                                
                            
                        
                         
                        +
                         
                        
                            
                                
                                    
                                        ϕ
                                    
                                    ¨
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                v
                                                            
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                a
                                                            
                                                            
                                                                x
                                                            
                                                        
                                                    
                                                
                                                +
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        r
                                                        e
                                                        a
                                                        c
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                >
                
                    
                        ϕ
                         
                    
                    
                        l
                        i
                        m
                    
                
            
        
wherein vx corresponds to the reversing speed, ax corresponds to the achievable acceleration rate of the vehicle combination's braking system,             
                ϕ
            
         corresponds to the articulation angle,             
                
                    
                        ϕ
                    
                    ˙
                
            
         corresponds to the first order time derivative of the articulation angle,             
                
                    
                        ϕ
                    
                    ¨
                
            
         corresponds to the second order time derivative of the articulation angle, treac corresponds to an estimated driver reaction time from the warning signal is issued until a braking action has been initiated by the driver and             
                
                    
                        ϕ
                    
                    
                        l
                        i
                        m
                    
                
            
         corresponds to the maximum safe articulation angle.”
Pages 7, Lines 1-12 of Applicant’s specification states “Optionally, the predicted future estimate of the articulation angle may be derived from the current articulation angle and a first order time derivative of the current articulation angle. The current articulation angle is the articulation angle which the vehicle combination currently has during the reversing operation. The first order time derivative of the current articulation angle may also be derived from a first order vehicle travel distance derivative of the articulation angle and a reversing speed of the vehicle. Still optionally, the predicted future estimate of the articulation angle may be derived from the current articulation angle and a second order time derivative of the current articulation angle. Similarly, the second order time derivative of the current articulation angle may also be derived from a second order vehicle travel distance derivative of the articulation angle and a reversing speed of the vehicle.”
It is unclear in the claims whether the reversing speed, acceleration rate, articulation angle, and derivatives are for a current instant in time. The reversing speed in the claims and the specification is not clearly a current moment in time that corresponds to the current articulation angle, and therefore could be any possible speed. The achievable acceleration rate of the vehicle’s braking system is also not clearly claimed or described. The acceleration rate could be a range of acceleration values and not just and instantaneous acceleration. The equations in claims 5 and 6 are also not clear as to whether the first and second order time derivatives are multiplied by velocity, acceleration, and (in claim 6) time, or if they are being expressed as a function of velocity, acceleration, and (in claim 6) time. Thus, claims 5 and 6 fail to particularly point out and distinctly claim the subject matter which the inventor regards as the invention, and are therefore indefinite. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 (and therefore claim 5 as well) of copending Application No. 17/047,281. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. In the table below, all similarities between claims of the pending application and copending application are bolded and/or underlined.
Claim of Pending Application No.: 17/047,505 (claims filed 10/14/2020)
Claims of Co-Pending Application No.: 17/047,281 (claims filed 09/06/2022)
1. (Currently Amended) A method for reversing a vehicle combination comprising a towing vehicle and at least one trailer, the method comprising: reversing, by a control unit, the vehicle combination; and determining, by the control unit, whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle, wherein the predicted future estimate of the articulation angle is based on an estimated driver reaction time for initiating a braking action, wherein the maximum safe articulation angle is estimated by: receiving, by the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination; receiving, by the control unit, a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination; and updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle, and upon determination that the jack-knifing condition is about to occur, performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination.
5. (Previously Presented) A method for reversing a vehicle combination comprising a towing vehicle and at least one trailer, the method comprising: reversing the vehicle combination, determining, by the control unit, whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with the maximum safe articulation angle by: providing, at the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination, receiving, by the control unit, a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination, and updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle, updating, by the control unit, the maximum safe articulation angle upon determination that a jack-knifing condition has occurred, whereby the updated maximum safe articulation angle corresponds to an articulation angle which occurred prior to the determined jack-knifing condition, and upon determination that the jack-knifing condition is about to occur, performing, by the control unit, at least one of: issuing a warning signal, and initiating a braking action for the vehicle combination.
NOTE: The bolded portions of claim 1 above correspond to the bolded portions of claim 5 to the right. The underlined portions of claim 1 above correspond to the underlined portions of claim 9 to the right. 
9. (Previously Presented) The method of claim 5, wherein the warning signal is issued, by the control unit, when the following condition is fulfilled:
                                
                                    
                                        
                                            ϕ
                                            +
                                            
                                                
                                                    ϕ
                                                
                                                ˙
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    v
                                                                
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    a
                                                                
                                                                
                                                                    x
                                                                
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            r
                                                            e
                                                            a
                                                            c
                                                        
                                                    
                                                
                                            
                                             
                                            +
                                             
                                            
                                                
                                                    
                                                        
                                                            ϕ
                                                        
                                                        ¨
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    v
                                                                                
                                                                                
                                                                                    x
                                                                                
                                                                            
                                                                        
                                                                        
                                                                            
                                                                                
                                                                                    a
                                                                                
                                                                                
                                                                                    x
                                                                                
                                                                            
                                                                        
                                                                    
                                                                    +
                                                                    
                                                                        
                                                                            t
                                                                        
                                                                        
                                                                            r
                                                                            e
                                                                            a
                                                                            c
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                                
                                    >
                                    
                                        
                                            ϕ
                                             
                                        
                                        
                                            l
                                            i
                                            m
                                        
                                    
                                
                            
wherein vx corresponds to the reversing speed, ax corresponds to the achievable acceleration rate of the vehicle combination's braking system,                                 
                                    ϕ
                                
                             corresponds to the articulation angle,                                 
                                    
                                        
                                            ϕ
                                        
                                        ˙
                                    
                                
                             corresponds to the first order time derivative of the articulation angle,                                 
                                    
                                        
                                            ϕ
                                        
                                        ¨
                                    
                                
                             corresponds to the second order time derivative of the articulation angle, treac corresponds to an estimated driver reaction time from the warning signal is issued until a braking action has been initiated by the driver and                                 
                                    
                                        
                                            ϕ
                                        
                                        
                                            l
                                            i
                                            m
                                        
                                    
                                
                             corresponds to the maximum safe articulation angle.


Claim 1 of 17/047,505 is provisionally rejected on the ground of nonstatutory double patenting over claim 9 (which incorporates the content of claim 5 in its entirety) of 17/047,281. The “estimated driver reaction time from the warning signal” of claim 9 in case 17/047,281 corresponds to the “estimated driver reaction time for initiating a braking action” of claim 1 in case 17/047/505. Thus, claim 1 in case 17/047,505 is not patentably distinct from claim 9 in case 17/047,281 and is therefore provisionally rejected on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A method for reversing a vehicle combination comprising a towing vehicle and at least one trailer, the method comprising: reversing, by a control unit, the vehicle combination; and determining, by the control unit, whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle, wherein the predicted future estimate of the articulation angle is based on an estimated driver reaction time for initiating a braking action, wherein the maximum safe articulation angle is estimated by: receiving, by the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination; receiving, by the control unit, a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination; and updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle, and upon determination that the jack-knifing condition is about to occur, performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a vehicle combination comprising a towing vehicle and at least one trailer”, “reversing, by a control unit, the vehicle combination”, “the control unit”, and “receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination”, “receiving a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination” and “performing at least one of: issue a warning signal; and initiate a braking action for the vehicle combination”. That is, other than reciting “a vehicle combination comprising a towing vehicle and at least one trailer”, “reversing, by a control unit, the vehicle combination”, “the control unit”, and “receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination”, “receiving a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination” and “performing at least one of: issue a warning signal; and initiate a braking action for the vehicle combination”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine whether a jack-knifing condition is about to occur through prediction, and can update a maximum safe articulation angle of the vehicle combination.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a vehicle combination comprising a towing vehicle and at least one trailer”, “reversing, by a control unit, the vehicle combination”, “the control unit”, and “receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination”, “receiving a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination” and “performing at least one of: issue a warning signal; and initiate a braking action for the vehicle combination”. The vehicle combination, towing vehicle, trailer, and control unit are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The “reversing, by a control unit, the vehicle combination” step is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, which is a form of insignificant extra-solution activity. The receiving steps and issuing a warning signal step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The “initiate a braking action for the vehicle combination” step does not provide a practical application since it is part of a limitation that includes “performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination.” Due to the braking initiation not always occurring since it is an at-least-one-of limitation, any potential practical application of the braking of the vehicle is not considered since this process can be replaced with the outputting of a warning signal, which is insignificant extra-solution activity as stated above. However, if the braking was integrated into the claim without an at-least-one-of contingency, the controller performing a braking action for the vehicle combination would incorporate the judicial exception into a practical application. However, based on the current state of the claim, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of vehicle combination, towing vehicle, trailer, and control unit are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of “reversing, by a control unit, the vehicle combination” step is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). The receiving steps and issuing a warning signal step are recited at a high level of generality and amount to mere data gathering, which is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). The “initiate a braking action for the vehicle combination” step does not provide a practical application since it is part of a limitation that includes “performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination.” Due to the braking initiation not always occurring since it is an at-least-one-of limitation, any potential practical application of the braking of the vehicle is not considered since this process can be replaced with the outputting of a warning signal, which is insignificant extra-solution activity as stated above. However, if the braking was integrated into the claim without an at-least-one-of contingency, the controller performing a braking action for the vehicle combination would incorporate the judicial exception into a practical application. However, based on the current state of the claim, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 12 corresponds in scope to claim 1 and is similarly rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 recites the additional element of “a control unit for controlling a towing vehicle”. This additional element is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment, which does not incorporate the judicial exception into a practical application, and cannot provide an inventive concept. Thus, claim 12 contains ineligible subject matter.
Claim 13 corresponds in scope to claim 1 and is similarly rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites the additional element of “a towing vehicle comprising a control unit. This additional element is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment, which does not incorporate the judicial exception into a practical application, and cannot provide an inventive concept. Thus, claim 13 contains ineligible subject matter.
Claim 2 recites limitations that are no more than the abstract idea recited in claim 1. This claim recites prediction future estimates which can reasonably be performed in the human mind. Thus, this claim contains ineligible subject matter.
Claims 3, 4, 7, and 10 recite limitations that are no more than the abstract idea recited in claim 1. These claims recite prediction future estimates, values for determination, and updating the angle, which can all be reasonably performed in the human mind. These claims also recite the control unit at a high level of generality to generically link the use of the abstract to a particular technological environment. Thus, these claims contains ineligible subject matter.
Claim 6 and 9 recite limitations that are no more than the abstract idea recited in claim 1. These claims recite a control unit at a high level of generality to generically link the use of the abstract to a particular technological environment. These claims also recite issuing a warning signal based on specific conditions, and recording an articulation signal, which are recited at a high level of generality and amount to mere data gathering, which is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.
Claim 11 recites limitations that are no more than the abstract idea recited in claim 1. This claim recites jack-knifing condition determination which can reasonably be performed in the human mind. This claim also recites the control unit at a high level of generality to generically link the use of the abstract idea in a particular technological environment. This claim recites receiving a signal indicating an event has occurred at a high level of generality which amount to mere data gathering, and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.
Claim 14 recites limitations that are no more than the abstract idea recited in claim 13. This claim recites the vehicle being an autonomous or semiautonomous vehicle, which is recited at a high level of generality to generically link the use of the abstract idea in a particular technological environment. Thus, this claim contains ineligible subject matter.
Claim 15 recites limitations that are no more than the abstract idea recited in claim 13. This claim recites determining an articulation angle which can reasonably be performed in the human mind. This claim also recites the control unit, towing vehicle, connected trailer, and two interconnected trailers at a high level of generality to generically link the use of the abstract idea to a particular technological environment. Thus, this claim contains ineligible subject matter.
Claim 8 recites limitations that are no more than the abstract idea recited in claim 1. This claim recites steering and speed information during reversing, by the control unit, without any direct human involvement. This step is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, this claim contains ineligible subject matter.
Claim 5 recites limitations that are no more than the abstract idea recited in claim 1. This claim recites conditions for when the braking action is initiated. This is further defining the “initiate a braking action for the vehicle combination” step of claim 1, which does not provide a practical application since it is part of a limitation that includes “performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination.” Due to the braking initiation not always occurring since it is an at-least-one-of limitation, any potential practical application of the braking of the vehicle is not considered since this process can be replaced with the outputting of a warning signal, which is insignificant extra-solution activity as stated above. However, if the braking was integrated into the claim without an at-least-one-of contingency, the controller performing a braking action for the vehicle combination would incorporate the judicial exception into a practical application. Due to claim 5 describing conditions for an action that is not being performed, the conditions can be considered data gathering, which a well-understood, routine and conventional function, and therefore is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, this claim contains ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (US 2016/0023526 A1, hereinafter referred to as Lavoie).
Regarding claim 1, Lavoie teaches: A method for reversing a vehicle combination comprising a towing vehicle and at least one trailer, the method comprising ([0006], method for providing hitch angle warning when reversing a vehicle with a trailer attached):
reversing, by a control unit, the vehicle combination ([0006], reversing a vehicle with a trailer attached; [0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle; [0004], the system includes a controller that performs the system and method); and
determining, by the control unit, whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition), 
wherein the predicted future estimate of the articulation angle is based on an estimated driver reaction time for initiating a braking action ([0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0082], the set time to predict the future position may be programmable to correspond with the driver’s desired reaction time such that the driver is consistently provided with a warning signal with enough time to react to make a corrective action to avoid exceeding the hitch angle threshold), 
wherein the maximum safe articulation angle is estimated by: receiving, by the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0087], the hitch angle position may encompass a maximum hitch angle before a potential jackknife condition is encounter; [0024], avoid reaching the threshold angle (i.e. maximum safe articulation angle) which may correspond with a jackknife condition);
receiving, by the control unit, a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, the articulation angle changes during forward driving of the vehicle combination); and
updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle ([0024], to avoid unacceptable trailer conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, when the hitch angle exceeds the maximum safe articulation angle, the vehicle pulls forward (i.e. angle exceeds the safe angle during forward driving) to fix the situation; here, the angle is updated based on the exceeded angle), and
upon determination that the jack-knifing condition is about to occur, performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition; [0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition).

Regarding claim 2, Lavoie further teaches: The method of claim 1, wherein the predicted future estimate is based on the estimated driver reaction time from the warning signal is issued until a braking action has been initiated by the driver ([0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0082], the set time to predict the future position may be programmable to correspond with the driver’s desired reaction time such that the driver is consistently provided with a warning signal with enough time to react to make a corrective action to avoid exceeding the hitch angle threshold; [0024], a driver uses the accelerator and brake pedals to control the reversing speed of the vehicle; here, the driver response is a braking response time).

Regarding claim 7, Lavoie further teaches: The method of claim 1, wherein a value being indicative of a current steering wheel angle or a first derivative of the steering wheel angle is also used for determining, by the control unit, if a jack-knifing condition is about to occur ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0037] – [0038], the kinematic relationship is based on various parameters including the steering angle at steered front wheels of the vehicle).

Regarding claim 8, Lavoie further teaches: The method of claim 1, wherein at least one of a steering operation and a speed control operation of the vehicle combination during reversing is performed automatically, by the control unit, without any direct human involvement ([0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle; [0004], the system includes a controller that performs the system and method).

Regarding claim 9, Lavoie further teaches: The method of claim 1, wherein the signal being indicative of the articulation angle is continuously or intermittently recorded, by the control unit, during forward driving ([0024], to avoid unacceptable trailer conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information (i.e. this is performed continuously); the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, the articulation angle is recorded during forward driving of the vehicle combination).

Regarding claim 10, Lavoie further teaches: The method of claim 1, further comprising updating, by the control unit, the maximum safe articulation angle when it has been determined that a jack-knifing condition has occurred, whereby the updated maximum safe articulation angle corresponds to an articulation angle which occurred prior to the determined jack-knifing condition ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition; [0087], the hitch angle position may encompass a maximum hitch angle before a potential jackknife condition is encounter; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, the safe articulation angle is updated based on the achieving or exceeding of a safe angle).

Regarding claim 11, Lavoie further teaches: The method of claim 10, wherein the jack-knifing condition is determined, by the control unit, by receiving a signal that indicates that at least one of the following events has occurred: an emergency call from the vehicle combination has been issued; an airbag of the towing vehicle has been deployed; a yaw, pitch or roll rate for the towing vehicle or the at least one trailer has exceeded a preset threshold value; a longitudinal or lateral acceleration for the towing vehicle or the at least one trailer has exceeded a preset threshold value; a force in a trailer coupling has exceeded a preset threshold value; a speed reduction of the towing vehicle or the vehicle combination has exceeded a preset threshold value; and a value being indicative of a second time derivative of the articulation angle has exceeded a preset threshold value ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition; [0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0069], a jackknife enabling condition can arise based on current operating parameters of the vehicle in combination with a corresponding hitch angle; the acceleration state, vehicle speed, longitudinal acceleration, brake torque, powertrain torque, magnitude and rate of trailer curvature can exceed specific thresholds while a hitch angle is present that can cause transition or the hitch angle to a jackknife angle).

Regarding claim 12, Lavoie teaches: A control unit for controlling a towing vehicle ([0006], reversing a vehicle with a trailer attached; [0004], the system includes a controller that performs the system and method), wherein the control unit is configured to:
reverse a vehicle combination comprising the towing vehicle and at least one trailer ([0006], reversing a vehicle with a trailer attached; [0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle); and
determine whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition), 
wherein the predicted future estimate of the articulation angle is based on an estimated driver reaction time for initiating a braking action ([0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0082], the set time to predict the future position may be programmable to correspond with the driver’s desired reaction time such that the driver is consistently provided with a warning signal with enough time to react to make a corrective action to avoid exceeding the hitch angle threshold), 
wherein the maximum safe articulation angle is estimated by: receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0087], the hitch angle position may encompass a maximum hitch angle before a potential jackknife condition is encounter; [0024], avoid reaching the threshold angle (i.e. maximum safe articulation angle) which may correspond with a jackknife condition);
receiving a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, the articulation angle changes during forward driving of the vehicle combination); and
updating the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle ([0024], to avoid unacceptable trailer conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, when the hitch angle exceeds the maximum safe articulation angle, the vehicle pulls forward (i.e. angle exceeds the safe angle during forward driving) to fix the situation; here, the angle is updated based on the exceeded angle), and
upon determination that the jack-knifing condition is about to occur, perform at least one of: issue a warning signal; and initiate a braking action for the vehicle combination ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition; [0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition).

Regarding claim 13, Lavoie teaches: A towing vehicle comprising a control unit configured to ([0006], reversing a vehicle with a trailer attached; [0004], the system includes a controller that performs the system and method):
reverse a vehicle combination comprising the towing vehicle and at least one trailer ([0006], reversing a vehicle with a trailer attached; [0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle); and
determine whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition), 
wherein the predicted future estimate of the articulation angle is based on an estimated driver reaction time for initiating a braking action ([0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0082], the set time to predict the future position may be programmable to correspond with the driver’s desired reaction time such that the driver is consistently provided with a warning signal with enough time to react to make a corrective action to avoid exceeding the hitch angle threshold), 
wherein the maximum safe articulation angle is estimated by: receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0087], the hitch angle position may encompass a maximum hitch angle before a potential jackknife condition is encounter; [0024], avoid reaching the threshold angle (i.e. maximum safe articulation angle) which may correspond with a jackknife condition);
receiving a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, the articulation angle changes during forward driving of the vehicle combination); and
updating the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle ([0024], to avoid unacceptable trailer conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, when the hitch angle exceeds the maximum safe articulation angle, the vehicle pulls forward (i.e. angle exceeds the safe angle during forward driving) to fix the situation; here, the angle is updated based on the exceeded angle), and
upon determination that the jack-knifing condition is about to occur, perform at least one of: issue a warning signal; and initiate a braking action for the vehicle combination ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition; [0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition).

Regarding claim 14, Lavoie further teaches: The towing vehicle of claim 13, wherein the vehicle is a semiautonomous or a fully autonomous vehicle ([0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle).

Regarding claim 15, Lavoie further teaches: The towing vehicle according to claim 13, wherein the control unit is further configured to determine an articulation angle between at least one of: the towing vehicle and a connected trailer; or between two interconnected trailers ([0006], method for providing hitch angle warning when reversing a vehicle with a trailer attached; Fig. 1, shows the articulation angle between a towing vehicle and a connected trailer; [0004], the system includes a controller that performs the system and method).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0023526 A1, referred to as Lavoie), and further in view of Kyrtsos et al. (US 2017/0008560 A1, hereinafter referred to as Kyrtsos).
Regarding claim 3, Lavoie further teaches: The method of claim 1. However, Lavoie does not explicitly teach: wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a first order time derivative of the current articulation angle.
Kyrtsos teaches: wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a first order time derivative of the current articulation angle ([0070], to identify potential convergence of the hitch angle to the jackknife angle, the controller can monitor, along with the hitch angle itself, the rate of change of the hitch angle (i.e. first order time derivative of the current articulation angle)).
Lavoie and Kyrtsos are analogous art to the claimed invention since they are from the similar field of vehicle controls for avoiding jackknife situations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lavoie with the rates of change of Kyrtsos to create a vehicle system wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a first order time derivative of the current articulation angle.
The motivation for modification would have been to create a vehicle system wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a first order time derivative of the current articulation angle in order to have a more accurate determination of the current articulation angle to better avoid jackknifing situations, thus creating an overall more effective vehicle control system.

Regarding claim 4, Lavoie further teaches: The method of claim 1. However, Lavoie does not explicitly teach: wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a second order time derivative of the current articulation angle.
Kyrtsos teaches: wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a second order time derivative of the current articulation angle ([0070], to identify potential convergence of the hitch angle to the jackknife angle, the controller can monitor, along with the hitch angle itself, the rate of change of the hitch angle (i.e. first order time derivative of the current articulation angle); [0078], the system can also look at a further rate of change of the rate of change itself (i.e. second order time derivative of the current articulation angle)). 
Lavoie and Kyrtsos are analogous art to the claimed invention since they are from the similar field of vehicle controls for avoiding jackknife situations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lavoie with the rates of change of Kyrtsos to create a vehicle system wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a second order time derivative of the current articulation angle.
The motivation for modification would have been to create a vehicle system wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a second order time derivative of the current articulation angle in order to have a more accurate determination of the current articulation angle to better avoid jackknifing situations, thus creating an overall more effective vehicle control system.
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breen (US 5,001,639): Breen teaches a brake control system/method for preventing or arresting and minimizing trailer-swing and jackknife in an articulated vehicle. The control system senses or calculates values indicative of articulation angle (AA) and time derivatives thereof (dAA/dt, d2AA/dt2) and processes same to sense conditions indicative of the onset of a trailer brake induced trailer swing event or of a tractor brake induced jackknife event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664